Title: From George Washington to Alexander Hamilton, 6 October 1790
From: Washington, George
To: Hamilton, Alexander



Sir
Mount Vernon Octr 6th 1790.

I have received your letter of the 29th ulto. The papers concerning Capt. Lyde, put into your hands by the Vice President, which you say were enclosed to me, have not been transmitted—but from the recommendations in favor of Captain Williams, I think him entitled to a preference.
Not being possessed of any commissions, I have to request (unless your farther enquiry should point to more proper characters) that you will signify to the undermentioned persons my intention to appoint them to command the revenue Cutters on the stations opposite their respective names, and that you will furnish them with the necessary instructions for proceeding to superintend the building and equipment of their several Vessels.

          
            Hopley Yeaton
            New Hampshire
          
          
            John Foster Williams
            Massachusetts
          
          
            Richard Law
            Connecticut
          
          
            Patrick Dennis
            New York
          
          
            James Montgomery
            Pennsylvania
          
          
            Simon Gross
            Maryland
          
          
            Richard Taylor
            Virginia
          
          
            William Hall
            South Carolina
          
        
I am, Sir, Yr most Obedt Servant

Go: Washington

